 1 JOHN M. GORE
   Principal Assistant Attorney General
 2 Civil Rights Division

 3 FARA GOLD
   Special Litigation Counsel
 4 MAURA WHITE
   Trial Attorney
 5 Criminal Section, Civil Rights Division
   United States Department of Justice
 6 601 D ST NW
   Washington, DC 20004
 7 202-305-1896/202-616-5103
   fara.gold@usdoj.gov/maura.white@usdoj.gov
 8
   Attorneys for Plaintiff
 9 United States of America

10
                                IN THE UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13   In the Matter of the Search of A white 2009        CASE NO. 2:19-SW-0114 CKD
     Dodge Grand Caravan, California License Plate
14   6GVH226, Bearing VIN                               ORDER UNSEALING WARRANT
     1D8HN44E39B505678, currently located at
15   2001 Freedom Way, Roseville, CA 95678

16

17

18          This matter came before the Court on the United States’ request to unseal the search warrant,

19 application, affidavit, and sealing documents in the above-referenced case. For the reasons stated

20 therein, and good cause showing, IT IS HEREBY ORDERED THAT the search warrant, application,

21 affidavit, and sealing documents in the above-referenced case are unsealed and shall be made part of the

22 public docket.

23          IT IS SO ORDERED.

24 Dated: February 18, 2020
                                                     _____________________________________
25                                                   CAROLYN K. DELANEY
26                                                   UNITED STATES MAGISTRATE JUDGE

27

28


      PROPOSED ORDER
                                                        1
30
